Attorney Grievance Commission v. Richard W. Moore, Jr.
Misc. Docket AG No. 7, September Term 2015



Attorney Discipline - Neglect of Clients – Failure to Respond to Bar Counsel
– Indefinite Suspension. An indefinite suspension is the appropriate sanction
when an experienced attorney, who had previously been disciplined for violations
related to neglect of client matters, failed to attend diligently to the immigration cases
of two clients, resulting in significant delay in the resolution of those cases, and failed
to respond in a timely manner to the lawful requests of Bar Counsel concerning
complaints filed against him by those clients. While the misconduct was attributable
in part to the attorney’s psychological issues and was mitigated by the attorney’s
remorse, protection of the public requires suspension of the attorney’s practice of law
pending his efforts to resolve his personal issues.

MLRPC 1.1, 1.3, 1.4, 1.16, 8.1(b), 8.4(d).
Circuit Court for Baltimore County
Case No. 03-C-15-003961
Argued: March 3, 2016

                                         IN THE COURT OF APPEALS
                                              OF MARYLAND

                                              Misc. Docket AG No. 7

                                              September Term, 2015


                                          ATTORNEY GRIEVANCE
                                        COMMISSION OF MARYLAND

                                                         v.

                                           RICHARD W. MOORE, JR.


                                                   Barbera, CJ
                                                   *Battaglia
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts
                                                   Hotten,

                                                       JJ.
                                     ____________________________________

                                            Opinion by McDonald, J.


                                               Filed: April 22, 2016

                                     *Battaglia, J., now retired, participated in
                                     the hearing and conference of this case
                                     while an active member of this Court; after
                                     being    recalled    pursuant      to    the
                                     Constitution, Article IV, Section 3A, she
                                     also participated in the decision and
                                     adoption of this opinion.
         This attorney disciplinary matter concerns a lawyer with 25 years’ experience

who was reprimanded by this Court in 2009 for his admitted violations of the

Maryland Lawyers’ Rules of Professional Responsibility (“MLRPC”) relating to

neglect of clients and a failure to respond to requests for information from Bar

Counsel. Shortly after receiving that reprimand, Respondent Richard W. Moore, Jr.

undertook representation of clients in two immigration matters that took him down

the same path of nonperformance of his professional obligations.

         To his credit, Mr. Moore has, as before, largely admitted the violations. We

also recognize what appears to be his sincere remorse and the relationship of these

violations to his difficulty in coping with long-standing personal issues. The hearing

judge aptly characterized the source of Mr. Moore’s misconduct as “representational

paralysis in the face of a difficult case rather than … dishonesty.” Nevertheless, as

the regulator of the legal profession in Maryland, we are obligated to protect the

public as best we can from attorneys who fail, for whatever reason, to conform to

professional norms. Accordingly, we suspend Mr. Moore from the practice of law

indefinitely until such time as he can satisfy the Court that the misconduct will not

recur.

                                     Background

A.       Procedural Context

         On March 31, 2015, the Attorney Grievance Commission (“Commission”)

through Bar Counsel, filed a Petition for Disciplinary or Remedial Action with this
Court against Mr. Moore. The Commission charged Mr. Moore with violations of

MLRPC 1.1 (Competence), 1.3 (Diligence), 1.4 (Communication), 1.5 (Fees), 1.15

(Safekeeping Property), 1.16 (Declining or Terminating Representation), 8.1(b) (Bar

Admission and Disciplinary Matters), and 8.4(c) & (d) (Misconduct) arising out of his

representation of clients in two immigration matters.

      Pursuant to Maryland Rule 16-752(a), the Court designated Judge Julie L.

Glass of the Circuit Court for Baltimore County to conduct a hearing concerning the

alleged violations and to provide findings of fact and recommended conclusions of law.

Before the hearing judge, the Commission did not pursue the alleged violations of

MLRPC 1.5, 1.15, and 8.4(c). The parties entered into a comprehensive stipulation

of facts and Mr. Moore stipulated to most of the remaining violations of the MLRPC.

      On October 7 and 8, 2015, the hearing judge conducted an evidentiary hearing,

at which several witnesses, including Mr. Moore, testified and the stipulation and

other documents were admitted into evidence. On November 12, 2015, the hearing

judge issued a thorough memorandum opinion in which she made detailed findings

of fact concerning the alleged violations, as well as findings concerning aggravating

and mitigating circumstances. In her recommended conclusions of law, the hearing

judge concluded that Mr. Moore had committed all of the remaining violations

charged by the Commission.

      Neither party filed any exceptions to the hearing judge’s findings and

conclusions. Oral argument before this Court on March 3, 2016, largely concerned

the appropriate sanction.



                                          2
B.    Facts

      The hearing judge’s fact findings are uncontested, as the parties stipulated to

most of them and no exceptions were filed by either side. Therefore, we treat the

hearing judge’s fact findings as established. Maryland Rule 16-759(b)(2)(A). Those

findings, as well as undisputed matters in the record, reveal the following.

      Law Practice

      Mr. Moore has been a member of the Maryland Bar since June 1991. During

the period of time pertinent to this case, he maintained a law office in Baltimore

County. Approximately 80 percent of his practice is dedicated to immigration law.

      Prior Discipline

      In June 2009, Mr. Moore was reprimanded by consent for failing to provide

diligent representation, failing to communicate with a client, and failing to respond

to requests for information from Bar Counsel, in violation of MLRPC 1.3, 1.4, and

8.1(b). See Attorney Grievance Commission v. Moore, 409 Md. 303, 973 A.2d 820

(2009).

      Representation of Mauro Pasqualucci

      Mauro Pasqualucci was born in Italy in 1955, came to the United States with

his family as child in 1964, and has resided primarily in the United States since that

time. Beginning in 1974, near the end of the Vietnam War, he served in the Marines

for two years and was honorably discharged. After his discharge from the military,

Mr. Pasqualucci was convicted of a drug offense and served time in federal prison.

Following his release from prison in the early 1980s, Mr. Pasqualucci has worked as



                                          3
a licensed taxi cab driver in Annapolis for the past three decades, apparently without

further incident until July 2009. At that time, he was arrested by immigration

authorities, and was threatened with deportation to Italy, apparently based on his

decades-old criminal conviction.

        After his arrest, Mr. Pasqualucci was confined in the Howard County

Detention Center. Mr. Pasqualucci had difficulty communicating with friends and

family outside the detention center. A friend of Mr. Pasqualucci arranged for Mr.

Moore to represent him and eventually posted a $20,000 bond for Mr. Pasqualucci’s

release. Mr. Pasqualucci paid Mr. Moore $2,500 for his services in the immigration

case.

        A hearing was scheduled before an immigration judge on August 10, 2009

while Mr. Pasqualucci was still being detained.      Although Mr. Moore had been

engaged to represent Mr. Pasqualucci as of that date, Mr. Moore had not filed his

appearance and was not present at the hearing. The hearing was rescheduled to

allow Mr. Pasqualucci time to contact Mr. Moore.

        On the same date as the hearing, Mr. Moore sent a letter to Mr. Pasqualucci,

listing several options for avoiding deportation. One of the options was to file an N-

600 Application for Certificate of Citizenship (which would allow Mr. Pasqualucci to

become an American citizen based on the citizenship of Mr. Pasqualucci’s father, who

had become a naturalized citizen in 1967).1 Although Mr. Moore knew that filing this



   1 An applicant may submit the N-600 Application if, as relevant to Mr.
Pasqualucci, “you are requesting a Certificate of Citizenship because you
automatically became a citizen of the United States after birth, but before you turned
                                          4
application could be an appropriate strategy for Mr. Pasqualucci to avoid deportation,

Mr. Moore never discussed this option further with Mr. Pasqualucci and never filed

the application.

       Nine months later, after Mr. Pasqualucci had been released from the detention

center, he had another hearing before the immigration judge on May 27, 2010.

Shortly before the hearing Mr. Moore appeared at the courthouse and met with Mr.

Pasqualucci for the first time. During the hearing, Mr. Moore advised the court that

Mr. Pasqualucci contended that he was a United States citizen through his father

and thus was not susceptible to deportation. Mr. Moore admitted that he did not

have any evidence of Mr. Pasqualucci’s citizenship. The court advised Mr. Moore that




18 years old.” Instructions for Form N-600, Application for Certificate of Citizenship,
U.S. Citizenship and Immigration Services at 1 (Feb. 3, 2015), https://www.uscis.gov/
sites/default/files/files/form/n-600instr.pdf. Pertinent to Mr. Pasqualucci, a child
born outside the United States automatically became a citizen after (rather than at)
birth if the child was under 18 from December 24, 1952 to February 26, 2001, the
child was residing as a Green Card holder in the U.S., and any of the following
conditions were met:

      both parents naturalized before the child’s 18th birthday;
      if one parent died, the surviving parent naturalized before the child turned
       18;
      if the parents legally separated, the parent maintaining legal and physical
       custody naturalized before the child turned 18; or
      if the child was born out of wedlock and paternity has not been established by
       legitimation, the mother naturalized before the child turned 18

Citizenship Through Parents, U.S. Citizenship and Immigration Services (Nov. 10,
2015), https://www. uscis.gov/ us-citizenship/citizenship-through-parents. The record
does not reveal which (if any) of these four conditions Mr. Pasqualucci would have
met.

                                          5
he had until July 25, 2010, to provide proof of Mr. Pasqualucci’s claim of citizenship

and continued the case until December 16, 2010.

      At the subsequent hearing on December 16, 2010, the immigration judge was

reluctant to resolve the case on the materials Mr. Moore had submitted. At the

suggestion of the immigration judge, Mr. Moore requested, and was granted, a further

continuance to file the N-600 Application. A fourth hearing was scheduled for August

11, 2011.

      Mr. Moore did not communicate with Mr. Pasqualucci between the December

2010 hearing and the August 2011 hearing, even though Mr. Pasqualucci tried to

reach Mr. Moore, eventually for the purpose of terminating the representation.

      When Mr. Pasqualucci finally met with Mr. Moore at the August 2011 hearing,

he asked Mr. Moore why he had been so unresponsive. Mr. Moore said that he had

been having “personal issues.”     During the hearing, Mr. Pasqualucci told the

immigration judge that he wished to terminate Mr. Moore’s representation and the

court once again continued the case. At the hearing, Mr. Moore also asked for a

continuance to file the N-600 Application, which the court again granted.

      Eventually, Mr. Pasqualucci engaged another attorney who filed an

application for citizenship based on Mr. Pasqualucci’s prior military service. On the

basis of that application, Mr. Pasqualucci obtained citizenship on July 19, 2013.

      Mr. Moore neither filed the N-600 Application nor filed a motion to strike his

appearance even though he understood that he had been terminated after the August

2011 hearing.     Although Mr. Moore had conducted research and gathered



                                          6
documentation related to Mr. Pasqualucci’s childhood, family history, and education,

Mr. Moore did not provide the research or return the documentation to Mr.

Pasqualucci upon termination of the representation. He did, however, return Mr.

Pasqualucci’s fee, but only after Mr. Pasqualucci had filed a complaint with the

Commission in March 2014.

      Representation of the Custodio Family

      Not long after he parted ways with Mr. Pasqualucci, Mr. Moore agreed to

represent the fiancé and daughter of Michael Carrillo Custodio in another

immigration matter. On October 31, 2011, Mr. Custodio retained Mr. Moore and paid

him $5,000 for legal services.   Mr. Moore successfully assisted Mr. Custodio in

obtaining a visa in May 2012 to allow Mr. Custodio’s fiancé and her daughter to enter

the United States. After they arrived in the United States, Mr. Custodio and his

fiancé were married.

      After the wedding, Mr. Moore prepared and attempted to file an I-485 form (to

adjust the status of the wife and stepdaughter to that of permanent residents of the

United States), an I-864 form (an affidavit showing that an immigrant has adequate

means of financial support, required for most family-based immigrants), and an I-693

form (report of medical examination and vaccination record).2



      2  See Application to Register Permanent Residence or Adjust Status, U.S.
Citizenship and Immigration Services (March 9, 2016); https://www.uscis.gov/i-485;
Affidavit of Support Under Section 213A of the Act, U.S. Citizenship and Immigration
Services (Mar. 9, 2016), https://www.uscis.gov/i-864; Report of Medical Examination
and Vaccination Record, U.S. Citizenship and Immigration Services (Mar. 9, 2016),
https://www.uscis.gov/i-693.

                                         7
      Immigration authorities scheduled an interview of Mr. Custodio’s wife and her

daughter for September 27, 2013, and Mr. Custodio obtained all necessary

documentation for the interview. However, before the interview, Mr. Moore informed

Mr. Custodio that the interview was canceled due to “staffing issues.” In fact, Mr.

Moore did not know the actual reason for the cancellation and had made no effort to

determine the actual reason.

      Mr. Custodio later learned from immigration authorities that the interview

had been canceled because Mr. Moore failed to submit the necessary documents to

them before the interview. Mr. Moore mistakenly believed that he had provided the

necessary documentation, but he had not verified that the immigration authorities

had the documents that were required.

      Ultimately, the application for Mr. Custodio’s wife and her daughter was

denied due to the failure to provide the documentation prior to the date of the

interview. Mr. Custodio received a letter notifying him of the denial and of the 30-

day deadline for an appeal. Prior to the end of the 30 days, Mr. Custodio sent Mr.

Moore a letter with all the necessary documentation. Mr. Custodio also attempted to

contact Mr. Moore, but Mr. Moore did not respond. Mr. Moore did not file an appeal

and did not inform Mr. Custodio of his failure to do so. Nor did he return Mr.

Custodio’s calls or otherwise respond to his requests for information about the case.

      Failure to Respond to Bar Counsel

      On March 26, 2014, Mr. Pasqualucci filed a complaint with the Commission

about his experience with Mr. Moore. That same day, Bar Counsel sent a letter to



                                          8
Mr. Moore informing him of the complaint and asking for a written response within

15 days. Mr. Moore did not respond. Bar Counsel sent him a second letter by certified

mail, dated April 16, 2014, requesting a written response within 10 days. According

to the postal return receipt, Mr. Moore’s law office received the letter on April 17,

2014. On April 28, 2014, Bar Counsel received a letter from Mr. Moore dated April

24, 2014.

      On May 6, 2014, Mr. Custodio filed a complaint with the Commission against

Mr. Moore. Again, Bar Counsel sent Mr. Moore a letter the same day notifying him

of the complaint and requesting a written response. Mr. Moore failed to respond in a

timely manner. On June 23, 2014, Bar Counsel sent Mr. Moore a second letter

requesting a written response within 10 days. On July 9, 2014, after receiving no

response to the second letter, Bar Counsel sent a third letter informing Mr. Moore

that a written response was required within 15 days. On August 5, 2014, after Mr.

Moore still had not responded, Bar Counsel sent Mr. Moore a fourth letter asking for

a written response to Mr. Custodio’s complaint within seven days. According to the

postal receipt, the August 5, 2014 letter was received by Mr. Moore’s office on August

6, 2014. Mr. Moore still did not provide a timely response.

      Mental Health Evidence

      At the request of Bar Counsel, Mr. Moore underwent a psychiatric evaluation

by Jeffrey S. Janofsky, M.D., on September 15, 2015. Dr. Janofsky testified at the

hearing and his written report was submitted in evidence. According to Dr. Janofsky,

Mr. Moore does not suffer from a psychiatric or personality disorder, but has an



                                          9
“avoidant personality trait.”    As a result, Mr. Moore tends to avoid stressful

situations, such as resolving issues with clients he perceives to be aggressive,

assertive or demeaning toward him.       Mr. Moore did not dispute Dr. Janofsky’s

analysis and the hearing judge found it to be “very credibl[e].”

      During his testimony, Dr. Janofsky also recounted similar findings made by

another psychiatrist, who had treated Mr. Moore as part of a conditional diversion

agreement during his prior disciplinary matter in 2009, and by a licensed clinical

social worker with whom Mr. Moore had met intermittently since 2011.

      Mr. Moore testified – credibly, according to the hearing judge – that his

personal or emotional problems are in part related to his being a survivor of domestic

violence and abuse committed by his second wife. They were divorced six years before

the Pasqualucci representation began, but she continued to engage in verbal abuse

until 2014, when she pled guilty to a criminal charge in relation to the abuse.

                                     Discussion

      The hearing judge concluded that Mr. Moore violated MLRPC 1.1, 1.3, 1.4,

1.16, 8.1(b), and 8.4(d).   We review recommended conclusions of law without

deference to the hearing judge. Maryland Rule 16-759(b)(1). For the reasons that

follow, we agree with all of the hearing judge’s conclusions of law.




                                          10
A.    Violations of MLRPC

      MLRPC 1.1

      MLRPC 1.1 requires that an attorney “provide competent representation to a

client. Competent representation requires the legal knowledge, skill, thoroughness

and preparation reasonably necessary for the representation.”

      As the hearing judge noted, a failure to make required filings in a client matter

demonstrates a lack of preparation and thoroughness necessary to provide competent

representation. Attorney Grievance Comm’n v. Guida, 391 Md. 33, 54, 891 A.2d 1085

(2006). Although an attorney has adequate knowledge or skill to represent a client,

the attorney violates MLRPC 1.1 if the attorney fails to apply that knowledge and

skill as necessary. Attorney Grievance Comm’n v. De La Paz, 418 Md. 534, 553, 16
A.3d 181, 192 (2012). An unexplained failure to appear in court at a client’s hearing

is a complete failure of representation and violates MLRPC 1.1.          See Attorney

Grievance Comm’n v. Harris, 366 Md. 376, 403, 784 A.2d 516 (2001).

      The hearing judge found that Mr. Moore “performed virtually no work in

Pasqualucci’s case and failed to file papers and pleadings on his behalf.” Mr. Moore

“knew as early as August 2009 that a[n] N-600 application was a viable option for his

client, but did not file such application despite being instructed by the Immigration

Court.”   The hearing judge determined that this failure, together with his

unexplained failure to appear at the initial hearing when Mr. Pasqualucci was still

in detention, demonstrated “an absence of thoroughness and preparation” in violation

of MLRPC 1.1. The hearing judge also found that Mr. Moore’s “representation of



                                         11
Custodio was far below the minimum level of competency required from attorneys”

because he “performed little to no services on behalf of Custodio.” We agree with

those conclusions.

      MLRPC 1.3

      MLRPC 1.3 states that “[a] lawyer shall act with reasonable diligence and

promptness in representing a client.”

      Mr. Moore stipulated that he violated MLRPC 1.3 during his representation of

Mr. Pasqualucci and the hearing judge agreed. So do we. It perhaps goes without

saying that a lack of preparation or thoroughness that would violate MLRPC 1.1 also

violates MLRPC 1.3. See Attorney Grievance Comm’n v. McCulloch, 404 Md. 388,

398, 946 A.2d 1009 (2008); Attorney Grievance Comm’n v. Mooney, 359 Md. 56, 94,

753 A.2d 17 (2000). Accordingly, Mr. Moore’s conduct that violated MLRPC 1.1 also

violated MLRPC 1.3.

      Mr. Moore did not stipulate to a violation of MLRPC 1.3 with respect to Mr.

Custodio. However, the hearing judge concluded that Mr. Moore failed to keep Mr.

Custodio adequately advised of the progress of his application and did not respond to

Mr. Custodio’s efforts to obtain information about the case. We agree that these facts

display a lack of diligence, in violation of MLPRC 1.3.

      MLRPC 1.4

      MLRPC 1.4(a) requires an attorney to: promptly inform a client of any decision

or circumstance with respect to which the client’s informed consent is required; keep

the client reasonably informed about the status of a matter; promptly comply with



                                          12
reasonable request from the client for information; and consult with the client about

any relevant limitation on the lawyer’s conduct. In addition, a lawyer must explain

a matter to a client to the extent reasonably necessary to permit the client to make

an informed decision. MLRPC 1.4(b).

      Mr. Moore stipulated that he violated MLRPC 1.4 during his representation of

both Mr. Pasqualucci and the Custodio family. The hearing judge concluded that the

evidence establishes those violations, and so do we.

      Mr. Moore failed to communicate with Mr. Pasqualucci adequately throughout

the representation and failed to communicate at all between the December 2010

hearing and the August 2011 hearing.          Mr. Moore did not comply with Mr.

Pasqualucci’s reasonable requests for information when Mr. Pasqualucci repeatedly

attempted to contact him by phone over several months.

      Mr. Moore frequently failed to communicate with Mr. Custodio at all, such as

when Mr. Moore failed to file an appeal on behalf of Mr. Custodio’s wife and

stepdaughter. When he did communicate with Mr. Custodio, his information was

sometimes inaccurate, such as when he told Mr. Custodio that the immigration

interview had been canceled due to “staffing issues” even though it had been canceled

due to the failure to provide required documentation. This conduct – failing to

communicate entirely, except occasional communications that were not even always

correct – violated MLRPC 1.4.




                                         13
      MLRPC 1.16

      MLRPC 1.16 states, in pertinent part:

                    (a)   Except as stated in paragraph (c), a lawyer
             shall not represent a client or, where representation has
             commenced, shall withdraw from the representation of a
             client if:

                           (1)  the representation will result in
             violation of the Maryland Lawyers’ Rules of Professional
             Conduct or other law;

                          (2)    the lawyer’s physical or mental
             condition materially impairs the lawyer’s ability to
             represent the client; or

                            (3)    the lawyer is discharged.

                       .*           *           *      *       *

                   (c)    A lawyer must comply with applicable law
             requiring notice to or permission of a tribunal when
             terminating representation. When ordered to do so by a
             tribunal, a lawyer shall continue representation
             notwithstanding good cause for terminating the
             representation.

                     (d)    Upon termination of representation, a lawyer
             shall take steps to the extent reasonably practicable to
             protect a client’s interests, such as giving reasonable notice
             to the client, allowing time for employment of other
             counsel, surrendering papers and property to which the
             client is entitled and refunding any advance payment of fee
             or expense that has not been earned or incurred. The
             lawyer may retain papers relating to the client to the
             extent permitted by other law.

      Mr. Moore stipulated that he violated this rule in his representation of both

Mr. Pasqualucci and the Custodio family. We agree with the hearing judge that the

facts support such a conclusion.



                                           14
      Mr. Moore conducted research and gathered documentation related to Mr.

Pasqualucci’s childhood, family history, and education but did not provide the

research or documentation to Mr. Pasqualucci at the conclusion of the representation.

With respect to the Custodios, Mr. Moore collected a fee of $5,000 for his

representation of Mr. Custodio, but did not return the unearned portion of the fee at

the conclusion of the representation. As the hearing judge noted, a failure to return

unearned fees and papers violates MLRPC 1.16. Attorney Grievance Comm’n v.

Heung Sik Park, 427 Md. 180, 189, 46 A.3d 1153; (2012) Attorney Grievance Comm’n

v. Kremer, 432 Md. 325, 336, 68 A.3d 862 (2013).

      MLRPC 8.1(b)

      MLRPC 8.1(b) provides, in pertinent part:

             [A] lawyer in connection with … a disciplinary matter,
             shall not: … (b) … knowingly fail to respond to a lawful
             demand for information from [a] disciplinary authority,
             except that this Rule does not require disclosure of
             information otherwise protected by Rule 1.6.

      As the hearing judge noted, an attorney violates MLRPC 8.1(b) if the attorney

does not answer requests from the Commission regarding a complaint in a potential

disciplinary matter in a timely manner. E.g., Attorney Grievance Comm’n v. Brown,

426 Md. 298, 323, 44 A.3d 344 (2012); Attorney Grievance Comm’n v. Queen, 407 Md.
556, 565-66, 967 A.2d 198 (2009).

      Mr. Moore stipulated that he violated MLRPC 8.1(b) with respect to the

Commission’s inquiries as to the complaints of both Mr. Pasqualucci and Mr.




                                         15
Custodio. We agree with the hearing judge that his inaction in responding to those

inquiries violated MLRPC 8.1(b).

      MLRPC 8.4(d)

      MLRPC 8.4(d) provides that it is professional misconduct for a lawyer to

“engage in conduct that is prejudicial to the administration of justice.” Conduct that

reflects negatively on the legal profession, such as neglect of clients, and that sets a

bad example for the public at large is prejudicial to the administration of justice in

violation of MLRPC 8.4(d). Attorney Grievance Comm’n v. Goff, 399 Md. 1, 22, 922
A.2d 554 (2007); Attorney Grievance Comm’n v. Mooney, 359 Md. 56, 83, 753 A.2d 17

(2000). Attorney Grievance Comm’n v. Singleton, 315 Md. 1, 6, 553 A.2d 222 (1989).

      Mr. Moore stipulated that he violated MLRPC 8.4(d) in his representation of

both Mr. Pasqualucci and the Custodio family. In addition to the facts underlying

the violations of the other rules, he failed to attend Mr. Pasqualucci’s August 10, 2009

hearing, which alone would be sufficient to violate MLRPC 8.4(d). In addition, his

failure to perform work in relation to Mr. Custodio’s case, while not returning Mr.

Custodio’s fee, reflects poorly on the legal profession. We agree with the hearing

judge that the evidence establishes violations of MLRPC 8.4(d).

B.    Mitigation

      The hearing judge found that two mitigating factors were present: personal or

emotional problems, and remorse.3




      3   This Court has identified potential mitigating factors as follows:


                                            16
      As to the former, the hearing judge found:

             Moore’s conduct appears to be a product of a sort of
             representational paralysis in the face of a difficult case
             rather than of dishonesty. Moore testified, credibly, that
             when he received Pasqualucci’s complaint he felt
             overwhelmed and dumbfounded. As a result of feeling
             overwhelmed, Moore became depressed and hoped that the
             grievance would go away.

The hearing judge based this conclusion in part on the psychiatric evaluation by Dr.

Janofsky, described above.

      As to remorse, the hearing judge found that Mr. Moore “expressed genuine

remorse for his conduct” at the disciplinary hearing. We defer to the hearing judge’s

ability to observe Mr. Moore’s testimony at the hearing. In addition, we note that Mr.

Moore began his oral argument before us with an apology and has stipulated to most

of the underlying facts and alleged violations.

      The hearing judge also observed that Mr. Moore’s refund of the fee paid by Mr.

Pasqualucci could be a mitigating factor. Given that the refund was not made until




             [a] absence of a prior disciplinary record; [b] absence of a
             dishonest or selfish motive; [c] personal or emotional
             problems; [d] timely good faith efforts to make restitution
             or to rectify consequences of misconduct; [e] full and free
             disclosure to disciplinary board or cooperative attitude
             toward proceedings; [f] inexperience in the practice of law;
             [g] character or reputation; [h] physical or mental disability
             or impairment; [i] delay in disciplinary proceedings; [j]
             interim rehabilitation; [k] imposition of other penalties or
             sanctions; [l] remorse; and [m] remoteness of prior offenses.

See Attorney Grievance Comm’n v. Bleecker, 414 Md. 147, 178, 994 A.2d 928 (2010).


                                          17
Mr. Pasqualucci filed a complaint with the Commission, we agree with the hearing

judge that it is a “minor factor under the circumstances.”

C.    Aggravation

      The hearing judge found clear and convincing evidence that four aggravating

factors were present:        prior disciplinary offenses, a pattern of misconduct,

vulnerability of the victims, and substantial experience in the practice of law.4 In

particular, Mr. Moore had been reprimanded for similar violations in 2009. The

pattern of misconduct consisted of multiple violations arising out of inattention and

failures to respond to two clients in immigration matters and to Bar Counsel when

those clients filed complaints against him.         The hearing judge also noted that

immigration clients are a vulnerable class of victims.            See Attorney Grievance

Comm’n v. Thomas, 440 Md. 523, 558, 103 A.3d 629 (2014). Finally, the hearing judge

counted Mr. Moore’s two decades of legal experience at the time of the violations as

an aggravating factor.      The hearing judge also concluded that “the aggravating

factors outweigh the mitigating factors” in this case.


      4   This Court has identified potential aggravating factors as:

               (a) prior disciplinary offenses; (b) dishonest or selfish
               motive; (c) a pattern of misconduct; (d) multiple offenses;
               (e) bad faith obstruction of the disciplinary proceeding by
               intentionally failing to comply with rules or orders of the
               disciplinary agency; (f) submission of false evidence, false
               statements, or other deceptive practices during the
               disciplinary process; (g) refusal to acknowledge wrongful
               nature of conduct; (h) vulnerability of victim; (i) substantial
               experience in the practice of law; and (j) indifference to
               making restitution.

Attorney Grievance Comm’n v. Bleecker, 414 Md. at 176-77.
                                             18
                                     Sanction

      Given that the facts and violations are largely undisputed, our primary task in

this case is to determine the sanction. As this Court has frequently reiterated, the

purpose of sanctions for violations of the MLRPC is to protect the public and deter

future offenses rather than to punish the offending attorney. Attorney Grievance

Comm’n v. James, 385 Md. 637, 665, 870 A.2d 229 (2005); Attorney Grievance Comm’n

v. Calhoun, 391 Md. 532, 570, 894 A.2d 518 (2006).

      Bar Counsel has recommended an indefinite suspension without specification

of a minimum period of suspension. At oral argument, Mr. Moore asked us to remand

the case to the Commission in the hope that he could negotiate a conditional diversion

agreement with Bar Counsel under Maryland Rule 16-736.

      We agree with Bar Counsel that the appropriate sanction is something less

than disbarment. Although Mr. Moore occasionally said things to his clients that

proved to be untrue, such as his inaccurate statement to Mr. Custodio that the

September 27, 2013, interview was canceled because of “staffing issues,” the hearing

judge did not find the sort of intentional dishonesty that would ordinarily warrant

disbarment. See Attorney Grievance Comm’n v. Vanderlinde, 364 Md. 376, 418, 773
A.2d 463 (2001).

      Mr. Moore’s misconduct is of a different character. Mr. Moore’s violations are

in the nature of serious neglect for which the Court has typically imposed an

indefinite suspension. See Attorney Grievance Comm’n v. Koven, 361 Md. 337, 344-

45, 761 A.2d 881 (2000) (collecting cases); see also Attorney Grievance Comm’n v.



                                         19
Gray, 436 Md. 513, 523-26, 83 A.3d 786 (2014).           Indefinite suspension seems

appropriate in this case as well, for the following reasons.

      On the one hand, there is no denying the seriousness of Mr. Moore’s violations

or of the consequences that followed.       Mr. Pasqualucci qualified for American

citizenship, but he was threatened with deportation from 2009 until 2013, when

another attorney finally completed the process that Mr. Moore failed even to begin.

The immigration status of Mr. Custodio’s fiancé and daughter was likewise in limbo

for two years because of Mr. Moore’s inaction.

      On the other hand, there appears to be no question that Mr. Moore’s violations

are at least partly due to psychological problems that he faces and has already begun

to address. As the hearing judge found, Mr. Moore’s violations are related to his

inability to cope with stressful and emotionally difficult situations.     Mr. Moore

testified that he began seeing a new psychiatrist shortly before his disciplinary

hearing in October 2015, and that he was learning strategies to be more proactive

and involved in handling the situations that previously he avoided. In addition, he

testified, and Bar Counsel never disputed, that for the “vast majority” of his clients,

those who “don’t possess ... threatening or intimidating personalities,” he has “been

well loved.”

      If this were Mr. Moore’s first disciplinary proceeding, a reprimand or

conditional diversion (which would allow Mr. Moore to continue to practice law) might

be appropriate. However, an additional consideration is that Mr. Moore has already

had an opportunity to address his personal issues while continuing to practice law.



                                          20
The Court issued a reprimand for similar violations in 2009, evidently in the hope

that he could resolve his issues while serving his clients. But his neglect of Mr.

Pasqualucci’s case followed almost immediately.

      It appears necessary for Mr. Moore to stop practicing law while he resolves his

personal issues. Conditional diversion is not appropriate because there still remains

a significant possibility that he will neglect some clients in the future as he has

neglected some clients in the past.    The risk to future clients is unacceptable.

Accordingly, Mr. Moore is indefinitely suspended from the practice of law.

      We emphasize, however, that an indefinite suspension is indefinite, not

permanent. Mr. Moore may apply for reinstatement under Maryland Rule 16-781.

Before he may resume practicing law, Mr. Moore must now take some time to dedicate

himself to learning how to face (rather than avoid) emotionally challenging

situations, but when he has made sufficient progress, he may apply to return to the

profession.

      This Court has sometimes set a minimum duration that an attorney who has

been indefinitely suspended for similar violations must sit out before the attorney

may apply for reinstatement. See, e.g., Attorney Grievance Comm’n v. David, 331 Md.
317, 324, 628 A.2d 178 (1993) (indefinite suspension with right to apply for

reinstatement after six months). However, in this case, we decline to set a minimum

length for this indefinite suspension, because we cannot say with any certainty how

long it will take for Mr. Moore to make the necessary progress toward being able to

handle intimidating or confrontational situations with techniques other than



                                         21
avoidance.   It may be soon, or it may be never.         Mr. Moore may apply for

reinstatement whenever he has made genuine and demonstrable progress that

convincingly shows that he will not violate the MLRPC again. It will then be within

this Court’s discretion to grant or deny his application, with or without further

proceedings or conditions.   See Maryland Rules 16-781(g)-(j).    In the meantime,

however, he is indefinitely suspended from the practice of law.



                                       IT IS SO ORDERED. RESPONDENT SHALL PAY
                                       ALL COSTS AS TAXED BY THE CLERK OF THE
                                       COURT, INCLUDING THE COST OF ALL
                                       TRANSCRIPTS, PURSUANT TO MARYLAND
                                       RULE 16-761, FOR WHICH JUDGMENT IS
                                       ENTERED IN FAVOR OF THE ATTORNEY
                                       GRIEVANCE COMMISSION AGAINST RICHARD
                                       W. MOORE, JR.




                                         22